Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (11/30/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.       Upon entry of the new amendments, claims (21 -31 and 33 -41) appears pending for examination, of which (21, 28 and 34) being the three (3) parallel running independent claims on record. Claims (1 -20 and 32) were previously cancelled. 

3.1.	An electronically filed Terminal Disclaimer (TD) was received and approved on date (12/22/2021). The TD is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (US 10,791, 308) being accepted. The TD has been recorded on file. 

					              Interview

4.	Examiner provided two rounds of Interviews (12/21/2021, 12/27/2019), in accordance with MPEP § 713.04 where potential amendments, claim ordering/dependency and a new Terminal Disclaimer discussed.

4.1.	The undersigned thanks Applicant’s representative (Atty. D. S. Chappell; RM 76,333) for his cooperation in advancing prosecution. Should you have any questions or concerns regarding the case, you can reach me at phone Number: 571-270-1168 or Email me at: luis.perez-fuentes@uspto.gov

4.2.	As agreed, a new list of amendments was submitted, on date (12/27/2021), also attached as (2021-12-27, Proposed Examiner's Amendment 00791344.pdf), recorded on file. 

Examiner’s amendments

5.	Authorization for the below Examiner’s amendments procedure was given verbally and written via email (see “email-chain.pdf” attached on record).

5.1.	The Examiner undersigned considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (21 -31 and 33 -41) as following: 

Claims 1-20.	(Canceled)  

Claim 21.	(Previously Presented)  A medical device system comprising:
a medical device configured to be inserted into a body of a patient, the medical device including a first viewing element; and
a control unit operatively coupled to the medical device, wherein the control unit comprises:

receiving a first video stream from the first viewing element,
building first histogram information based on a first portion of the first video stream,
building second histogram information based on a second portion of the first video stream,
converting the first histogram information into first cumulative distribution function values including applying a first clipping threshold to the first histogram information,
converting the second histogram information into second cumulative distribution function values including applying a second clipping threshold to the second histogram information, wherein the second clipping threshold is different from the first clipping threshold,
generating a first enhanced video stream based on the first cumulative distribution function values, and the second cumulative distribution function values, and
sending an output video stream indicative of the first enhanced video stream to a display.

Claim 22.	(Previously Presented)  The endoscope system of claim 21, wherein the first video stream is received by an adapter of the one or more processing boards, the adapter having a conversion module, and wherein the first video stream is converted from a first color space video stream to a second color space video stream by the conversion module.

Claim 23.	(Previously Presented)  The endoscope system of claim 21, wherein the first plurality of frames are obtained from the first video stream using a frame grabber of the one or more processing boards.

Claim 24.	(Previously Presented)  The endoscope system of claim 23, wherein the control unit further comprises a base board module, and wherein the base board module further comprises a random access memory module in communication with the frame grabber.

Claim 25.	(Previously Presented)  The endoscope system of claim 21, wherein the one or more processing boards further perform the steps of:
obtaining a first plurality of frames from the first video stream, and 
rearranging the first plurality of frames to generate a plurality of first delayed video streams,
wherein the first plurality of frames are rearranged to generate the first plurality of delayed video streams using a fetching module of the one or more processing boards.

Claim 26.	(Previously Presented)  The endoscope system of claim 21, wherein the first enhanced video stream is generated using an interpolation algorithm module of the one or more processing boards.

Claim 27.	(Previously Presented)  The endoscope system of claim 21, wherein building first histogram information based on the first video stream includes splitting the first video stream into a first plurality of tiles, wherein units of the tile heights are in video lines and units of the tile widths are in pixels, wherein each of the first plurality of tiles overlaps with its neighboring tiles.

Claim 28.	(Previously Presented)  A method of enhancing images obtained by a medical device system using a contrast limited adaptive histogram equalization (CLAHE) process, wherein said medical device system comprises (a) one or more processing boards configured 
receiving a first video stream from the first viewing element;
splitting the first video stream into a plurality of tiles, wherein each of the plurality of tiles overlaps with its neighboring tiles;
building histogram information based on the plurality of tiles;
converting the histogram information into cumulative distribution function values;
generating an enhanced video stream, using the cumulative distribution function values; and
displaying an output video stream indicative of the enhanced video stream.

Claim 29.	(Previously Presented)  The method of claim 28, further comprising the steps of:
obtaining the first video stream as a first plurality of frames; and
rearranging the first plurality of frames to generate a first delayed video stream;
wherein generating an enhanced video stream includes using the first delayed video stream.

Claim 30.	(Previously Presented)  The method of claim 28, wherein units of the tile heights are in video lines and units of the tile widths are in pixels.

Claim 31.	(Previously Presented)  The method of claim 28, further comprising converting the first video stream from a first color space video stream to a second color space video stream, including the steps of:
performing YCbCr to RGB conversion using MAD instantiation;
performing a function similar to Y(x) = x^2.40 using a LUT;
performing RGB to XYZ conversion using MAD instantiation;
executing a function similar to Y(x) = x^0.33 using a LUT; and
performing XYZ to Lab conversion using MAD instantiation.

Claim 32.	(Cancelled)  

Claim 33.	(Currently Amended)  The method of claim 28, [[32,]] wherein converting the enhanced Lab color space video stream to the enhanced YCbCr color space video stream comprises the steps of:
performing Lab to XYZ conversion using MAD instantiation;
executing a function similar to Y(x) = x^0.33 using a LUT;
performing XYZ to RGB conversion using MAD instantiation;
performing a function similar to Y(x) = x^(1/2.40) using a LUT; and
performing RGB to YCbCr conversion using MAD instantiation.

Claim 34.	(Previously Presented)  A non-transient computer readable medium containing program instructions for causing a computer to perform a method of enhancing images obtained by a first viewing element in a medical device system using a contrast limited adaptive histogram equalization (CLAHE) process, wherein said medical device system comprises a processor configured to implement said process, and a medical device operatively coupled to the processor, the medical device being configured for insertion into a body of a patient and including the first viewing element, said method comprising the steps of:
receiving a first video stream from the first viewing element,
building first histogram information based on a first component of the first video stream,

converting the first histogram information into first cumulative distribution function values including applying a first clipping threshold to the first histogram information,
converting the second histogram information into second cumulative distribution function values including applying a second clipping threshold to the second histogram information, wherein the second clipping threshold is different from the first clipping threshold,
generating a first enhanced video stream based on the first cumulative distribution function values and the second cumulative distribution function values, and
sending an output video stream indicative of the first enhanced video stream to a display.

Claim 35.	(Previously Presented)  The computer readable medium of claim 34, the method further comprising: 
obtaining a first plurality of frames from the first video stream, and
rearranging the first plurality of frames to generate a plurality of first delayed video streams; wherein generating the first enhanced video stream includes using the plurality of first delayed video streams.

Claim 36.	(Previously Presented)  The computer readable medium of claim 34, the method further comprising the step of converting the first video stream from a first color space video stream to a second color space video stream, comprising the steps of:
performing YCbCr to RGB conversion using MAD instantiation;
performing a function similar to Y(x) = x^2.40 using a LUT;
performing RGB to XYZ conversion using MAD instantiation;
executing a function similar to Y(x) = x^0.33 using a LUT; and
performing XYZ to Lab conversion using MAD instantiation.

Claim 37.	(Previously Presented)  The computer readable medium of claim 34, the method further comprising converting the first enhanced video stream from a first color space video stream to a second color space video stream.

Claim 38.	(Previously Presented)  The computer readable medium of claim 35, wherein converting the first enhanced video stream from the first color space video stream to the second color space video stream comprises the steps of:
performing Lab to XYZ conversion using MAD instantiation;
executing a function similar to Y(x) = x^0.33 using a LUT;
performing XYZ to RGB conversion using MAD instantiation;
performing a function similar to Y(x) = x^(1/2.40) using a LUT; and
performing RGB to YCbCr conversion using MAD instantiation.

Claim 39.	(Previously Presented)  The computer readable medium of claim 34, wherein the enhanced video stream is prompted for display as a first image on one or more display screens.

Claim 40.	(Previously Presented)  The computer readable medium of claim 34, wherein the enhanced video stream is prompted for display as a contrast enhanced image on a display device, the contrast enhanced image comprising a plurality of frames having a higher 

Claim 41.	(Previously Presented)  The computer readable medium of claim 34, wherein converting the histogram information into cumulative distribution function values includes applying a first clipping threshold to a first portion of the histogram information, and applying a second clipping threshold to a second portion of the histogram information, wherein the second clipping threshold is different from the first clipping threshold.

		    Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The amended Independent claims (21, 28 and 34) and the correspondent associated dependencies disclose a medical endoscopic apparatus and methodology employing an enhancing control processing images, employing a contrast limited adaptive histogram equalization (CLARE) algorithm (420) running in a FPGA chip (450, field programmable gate array), including manipulation of YCbCr color space, and histogram convention into a cumulative distribution function applying clipping threshold, as illustrated in Figs (3, 4). The system specifically teaches the process steps of (e.g. building and storing histogram information based on the plurality of Lab color space video streams, including splitting the plurality of Lab color space video streams into a plurality of tiles, wherein units of the tile heights are in video lines and units of the tile widths are in pixels, and wherein each of the plurality of tiles overlaps with its neighboring tiles, further converting the histogram information into cumulative distribution function values; as shown in at least Fig. 5A/B; [specs/Claims]).

6.2.	The particularities of the features-steps described in the claims, have no analogous in the art, at the time the invention was made/filed, and is/are therefore considered a novelty.

6.3.	The below group of Prior art (PA) on record (see Section 7) fails to fairly disclose and/or suggest the above described features as now claimed. 

6.4.	For at least above arguments, Examiner is believed that the latest presented list of claims is/are constructed in such manner, to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.

     Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1. Patent documentation:

US 8,437,519 B2		Baumgart; et al.	A61B6/504; A61B6/481; G06T5/50; 
US 10,367,974 B2		Kikuchi; et al.		A61B1/04; G06T1/00; H04N5/2256; 
US 10,791,308 B2		Sidar; et al.		G06T5/20; A61B1/00009; G06T5/009; 
US 20160335751 A1	Sidar; et al.		A61B1/00009; G06T5/009; H04N9/646; 
US 20170084026 A1	Kim; et al.		G06T7/136; G06T7/149; G06T7/0012; 
US 20130314559 A1	Kim; et al.		H04N5/23203; H04N5/23225; 

7.2. Non Patent documentation:


_ YUV YCbCr YPbPr color spaces; 2010.
_ Image color conversion; 2010.

                                                                     Conclusions

8.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Mo-Fr 8am- 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.